Citation Nr: 0001053	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to July 
1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating decision of the RO.  

In December 1996, the Board remanded this matter in order to 
afford the veteran an opportunity to offer testimony at a 
personal hearing before a traveling Member of the Board at 
the local office.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In January 1974, the RO denied the veteran's original 
claim of service connection for hearing loss.  The veteran 
was notified of this determination but did not file a timely 
appeal.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bilateral 
defective hearing and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented.  

4.  No competent evidence has been submitted to show that the 
veteran's current bilateral hearing disability is due to 
exposure to acoustic trauma or other disease or injury which 
was incurred in or aggravated by service.  

5.  No competent evidence has been submitted to show that the 
veteran suffers from a current heart disability due to 
disease or injury which was incurred in or aggravated by 
service.  

6.  No competent evidence has been submitted to show that the 
veteran has an innocently acquired psychiatric disability due 
to disease or injury which was incurred in or aggravated by 
service.  

7.  No competent evidence has been presented to show that the 
veteran currently has a clear diagnosis of PTSD due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for bilateral defective hearing.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The veteran has not submitted evidence of well-grounded 
claims of service connection for bilateral defective hearing, 
an innocently acquired psychiatric disorder, to include PTSD, 
or a heart disorder.  38 U.S.C.A. §§ 1110, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In January 1974, the RO denied entitlement to service 
connection for hearing loss and provided the veteran with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final. 

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed)  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the January 1974 rating 
action included the veteran's service medical records, which 
were entirely negative for complaints or findings relative to 
a bilateral hearing loss.  

The evidence received since the January 1974 rating decision 
includes a report from a VA examination conducted in May 1997 
documenting a mild to severe sensorineural hearing loss in 
the right ear and a mild to moderate sensorineural hearing 
loss in the left ear.  

In addition to the above evidence, the veteran offered 
testimony at a hearing before a traveling Member of the Board 
at the RO in August 1997.  At that time, the veteran 
testified that he had sought treatment for hearing problems 
while he was in service.  He noted that he served in the 
artillery and that he never used earplugs.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of her claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for bilateral defective hearing is 
reopened.  

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  


II.  Service connection for bilateral defective hearing, 
heart disorder and psychiatric disability to include PTSD.  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims of service 
connection.  If not, his applications for service connection 
must fail, and there is no further duty to assist him in the 
development of his claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for psychoses and organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the case of PTSD, service connection requires medical 
evidence establishing (1) a clear diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  


A.  Hearing Loss

As noted hereinabove, the veteran's service medical records 
are entirely negative for complaints or findings of bilateral 
hearing loss.  In fact, the first medical evidence of 
bilateral hearing loss is documented in a VA audiological 
examination conducted in May 1997.  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from a bilateral hearing 
disability for VA compensation purposes, no competent 
evidence has been submitted to support his lay assertions 
that his hearing disability is the result of exposure to 
acoustic trauma or other disease or injury incurred in or 
aggravated by service.  The veteran is not, as a lay person, 
competent to offer an opinion as to any question of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

Since the veteran has submitted no medical evidence that his 
bilateral hearing loss is due to disease or injury which was 
incurred in or aggravated by service, the second prong of 
Caluza is not satisfied.  It follows that the third prong 
also is not satisfied.  As such, service connection for a 
bilateral defective hearing must be denied.  

In the absence of medical evidence that the veteran's 
bilateral hearing loss is due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection for bilateral defective hearing.  


B.  Heart disorder

The veteran contends that he suffers from a heart disorder as 
the result of disease or injury which was incurred in 
service.  He maintains that he was diagnosed as having an 
aortic aneurysm in 1980 which the physician informed him was 
probably the result of an injury that the veteran had most 
likely sustained approximately seven years earlier.  The 
veteran testified that he did, in fact, receive injuries to 
the chest during a bar fight in service in 1973.  

The veteran's service medical records are negative for 
complaints or findings of a heart disorder or any sort of 
chest injury in service.  VA medical record dated in 
September 1980 documents treatment for left chest pain 
aggravated by cough, lifting and movement.  X-ray studies 
performed at the time were noted to show calcification and 
some dilatation of the aorta just beyond the arch, most 
probably due to a previous injury, but the final diagnosis 
was that of musculoskeletal pain, left chest.  

Although VA medical records submitted in support of the 
veteran's claim document a history of aortic aneurysm repair 
conducted in 1986, there is nothing in the record to 
substantiate that such a procedure was actually performed.  
VA examination of the arteries/veins conducted in May 1997 
also reported a diagnosis of status post thoracic aneurysm 
repair in 1986 by patient history.  

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from a heart 
disorder due to disease or injury which was incurred in or 
aggravated by service.  Although the veteran asserts that he 
currently has a heart disorder which is attributable to his 
service, he is not, as a lay person, competent to offer an 
opinion as to any question of medical diagnosis or causation 
presented in this case.  See Espiritu.  

Since there is no medical evidence that the veteran is 
presently suffering from a heart disorder due to service, the 
first prong of Caluza is not satisfied.  It follows that the 
third prong also is not satisfied.  Likewise, the Board notes 
that, in the absence of proof of a present disability, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  As such, service connection for a heart disorder 
must be denied.  

In the absence of medical evidence to show that the veteran 
has a heart disorder due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing a well-grounded claim of service connection for a 
heart disorder.  


C.  Psychiatric disorder, to include PTSD

The veteran's service medical records are entirely negative 
for any findings or diagnoses of a psychiatric disability.  
In fact, the Mental Hygiene Consultation Service evaluated 
the veteran in June 1973 and determined that he possessed no 
psychiatric disease or disorder.  Furthermore, there is no 
evidence of a post-service psychiatric disability until 
February 1992, at which time a diagnosis of mixed substance 
dependence, cocaine and alcohol, cocaine intoxication, was 
rendered.   

In May 1997, the veteran was afforded a VA psychiatric 
examination.  The final diagnosis was that of chronic alcohol 
abuse, poly-substance abuse - heroin, cocaine, etc., by 
history.  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from a psychiatric 
condition manifested by substance abuse, no competent 
evidence has been submitted to show that he currently has an 
innocently acquired psychiatric disability due to a disease 
or injury which was incurred in or aggravated by service.  

Furthermore, no medical evidence has been submitted to 
demonstrate that the veteran has a clear diagnosis of PTSD 
which can be attributed to disease or injury which was 
incurred in or aggravated by service.  The veteran is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu.  

Since the veteran has submitted no medical evidence that his 
current psychiatric disability was incurred in or aggravated 
by service, the second prong of Caluza is not satisfied.  It 
follows that the third prong also is not satisfied.  
Furthermore, absent a clear diagnosis of PTSD, the first 
prong of Caluza and the first requirement of Cohen are not 
satisfied.  As such, service connection for a psychiatric 
disorder, to include PTSD, must be denied.  

In the absence of medical evidence that the veteran's 
psychiatric disability is due to disease or injury which was 
incurred in or aggravated by service, and in the absence of 
medical evidence demonstrating a current, clear diagnosis of 
PTSD, the Board must conclude that the veteran has failed to 
meet his initial burden of producing evidence of a well-
grounded claim of service connection for an innocently 
acquired psychiatric disorder, to include PTSD.

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims of service connection for a 
heart disorder, a psychiatric disorder, to include PTSD, or 
bilateral defective hearing.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.  


ORDER

As new and material evidence to reopen the claim of service 
connection for a bilateral defective hearing has been 
submitted, the appeal to this extent is allowed.  

Service connection for bilateral defective hearing, a heart 
disorder and a psychiatric disorder, to include PTSD, is 
denied, as well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

